Citation Nr: 0024159	
Decision Date: 09/12/00    Archive Date: 09/21/00

DOCKET NO.  99-10 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel






INTRODUCTION

The appellant served on active duty from February 1966 to 
September 1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1997 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
PTSD and assigned a 50 percent evaluation, effective April 
1997.

Regarding the increased rating at issue, as the grant of 
service connection is from the original claim, the holding of 
the United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court) in Fenderson v. West, 12 Vet. App. 119 (1999), is for 
application.


REMAND

In his original April 1997 claim for service connection for 
PTSD, the appellant requested that VA "[p]lease secure my 
records from VAOPC Baton Rouge."  Subsequently, in his 
January 1998 Notice of Disagreement with the October 1997 
rating decision, the appellant again requested that VA obtain 
his medical records from the Baton Rouge VAOPC.  A review of 
the evidence of record reveals that the RO has obtained such 
records, though only dating from November 1997 to January 
1999.  Because a staged rating is at issue, pursuant to 
Fenderson, supra, it is imperative that any records, dating 
from April 1997 to November 1997, be obtained from the Baton 
Rouge VAOPC.  These VA treatment records are deemed to be 
evidence of record, and a determination on the merits of the 
appellant's appeal cannot be made without consideration of 
that evidence.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).

To ensure that the Board's decision is based on all of the 
relevant evidence of record, the case is REMANDED to the RO 
for the following development:

1. The RO should obtain all 
pertinent VA treatment records 
pertaining to the appellant, 
specifically records of the 
appellant's treatment at the 
VA Oupatient Clinic in Baton 
Rouge from April 1997 to 
November 1997.

2. After undertaking any 
additional development deemed 
appropriate in addition to 
that requested above, the RO 
should readjudicate whether 
the appellant is entitled to 
an increased evaluation for 
his service-connected PTSD, 
currently rated as 50 percent 
disabling, with consideration 
of principles set forth in 
Fenderson, 12 Vet. App. 119 
(1999), regarding staged 
ratings.  If the benefits 
requested on appeal remain 
denied, the appellant and his 
representative should be 
furnished a supplemental 
statement of the case.



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




